Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/29/2020, with respect to the rejection(s) of claims 1-24 under 35 U.S.C. §102(a)(2) as being anticipated by 3GPP (3GPP TS 23.501 V0.4.0, 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; System Architecture for the 5G System; Stage 2 (Release 15), 20 April 2017)(hereinafter D1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.   However, upon further consideration, a new ground(s) of rejection is made in view of the combined teachings of D1 and Le Faucheur et al (US 2007/0014256)(hereinafter Le Faucheur).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2, 4-6, 8-10, 12-14, 16-18, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Le Faucheur.
	Regarding claim 1, D1 discloses a method performed by a base station in a wireless communication system, the method comprising:  
 	receiving, from a session management function (SMF) entity, information on transport level packet marking for uplink data of a terminal (see D1, session 5.7.1, page 54, e.g., the SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information 
 	receiving, from the terminal, the uplink data; (see D1, session 5.7.1, page 56, e.g., UE transmits the UL PDUs using the corresponding access specific resource for the QoS flow based on the mapping provided by RAN).
 	performing the transport level packet marking in an internet protocol (IP) header for the uplink data based on the information (see D1, session 5.7.1, page 56, e.g., (R)AN performs transport level packet marking in the uplink, transport level packet marking may be based on
the 5QI and ARP of the associated QoS Flow); and 
 	transmitting, to a user plane function (UPF) entity, the uplink data with the IP header (see D1, session 5.7.1, page 56, e.g., (R)AN transmits the PDUs over N3 tunnel towards UPF, When passing an UL packet from (R)AN to CN, the (R)AN determines the QFI value, which is included in the encapsulation header of the UL PDU, and selects the N3 tunnel.) 
 	However, D1 do not expressly disclose wherein the information includes a differentiated services code point (DSCP) value; performing the transport level packet marking in an internet protocol (IP) header for the uplink data based on DSCP value received from the SMF entity.
 	Le Faucheur discloses the above recited limitations (see Le Faucheur, Fig. 3, p. [0047], e.g., Network control platform 202 may represent a point of a network where management and control functions are implemented. Example functions may include, for example, authenticated functions, session management functions, quality of service functions, mobility management functions, other functions, or a combination of the preceding, and p. [0019], e.g., System 10 may include network service providers that offer different levels of service to different streams. As an example, the IETF Differentiated Services (DiffServ) technology may be used. According to 
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Le Faucheur’s teachings into D1.  The suggestion/motivation would have been to reserve network resources to support the communication session as suggested by Le Faucheur.
 	Regarding claim 2, the combined teachings of D1 and Le Faucheur disclose the method of claim 1, wherein the transport level packet marking is performed on a per quality of service (QoS) flow basis (see Le Faucheur, p. [0019-0021], e.g., a flow that provides a particular quality of service (QoS) may be established to allow system 10 to provide differentiated grades of service. To establish a flow that provides a particular quality of service, a sender may send path messages describing quality of service conditions for the flow). 
 	Regarding claim 4, D1 discloses the method of claim 1, wherein the uplink data is transmitted to the UPF entity over an N3 tunnel (see D1, session 5.7.1, page 56, e.g., (R)AN transmits the PDUs over N3 tunnel towards UPF).
  	Regarding claim 5, D1 discloses the method performed by a user plane function (UPF) entity in a wireless communication system, the method comprising: receiving, from a session management function (SMF) entity, information on transport level packet marking for downlink data for a terminal (see D1, session 5.7.1, page 54, e.g., the SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information provided by the PCF. When 
 	However, D1 do not expressly disclose wherein the information includes a differentiated services code point (DSCP) value; performing the transport level packet marking in an internet protocol (IP) header for the uplink data based on DSCP value received from the SMF entity. 	Le Faucheur discloses the above recited limitations (see Le Faucheur, Fig. 3, p. [0047], e.g., Network control platform 202 may represent a point of a network where management and control functions are implemented. Example functions may include, for example, authenticated functions, session management functions, quality of service functions, mobility management functions, other functions, or a combination of the preceding, and p. [0019], e.g., System 10 may include network service providers that offer different levels of service to different streams. As an example, the IETF Differentiated Services (DiffServ) technology may be used. According to DiffServ, the header of each packet may include a DiffServ Code Point (DSCP) marker that indicates a grade of service (GoS) for a stream. Nodes of the network apply the grade of service according to the marker, and p. [0021], e.g., a flow that provides a particular quality of service (QoS) may be established to allow system 10 to provide differentiated grades of service. To 
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Le Faucheur’s teachings into D1.  The suggestion/motivation would have been to reserve network resources to support the communication session as suggested by Le Faucheur.
 	Regarding claim 6, the combined teachings of D1 and Le Faucheur disclose the method of claim 5, wherein the transport level packet marking is performed on a per quality of service (QoS) flow basis (see Le Faucheur, p. [0019-0021], e.g., a flow that provides a particular quality of service (QoS) may be established to allow system 10 to provide differentiated grades of service. To establish a flow that provides a particular quality of service, a sender may send path messages describing quality of service conditions for the flow). 
 	Regarding claim 8, the combined teachings of D1 and Le Faucheur disclose the method of claim 5, wherein the downlink data is transmitted to the base station in a tunnel between the UPF entity and the base station (see D1, session 5.7.1, 6.2.3, p. 54, e.g., User Plane Function (UPF) performs transport level packet marking in uplink and downlink, e.g. setting a DiffServ Code point and transmits PDUs of a PDU session in a single tunnel between 5GC and an access network (AN)).
 	Regarding claim 9, D1 discloses a base station (e.g., (R)AN) in a wireless communication system, the base station comprising: a transceiver; and  a controller coupled with the transceiver and configured to: receive, from a session management function (SMF) entity, information on transport level packet marking for uplink data of a terminal (see D1, session 5.7.1, page 54, e.g., the SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information provided by the PCF. When applicable, the SMF provides the QFI together with the 
 	However, D1 do not expressly disclose wherein the information includes a differentiated services code point (DSCP) value; performing the transport level packet marking in an internet protocol (IP) header for the uplink data based on DSCP value received from the SMF entity.
 	Le Faucheur discloses the above recited limitations (see Le Faucheur, Fig. 3, p. [0047], e.g., Network control platform 202 may represent a point of a network where management and control functions are implemented. Example functions may include, for example, authenticated functions, session management functions, quality of service functions, mobility management functions, other functions, or a combination of the preceding, and p. [0019], e.g., System 10 may include network service providers that offer different levels of service to different streams. As an example, the IETF Differentiated Services (DiffServ) technology may be used. According to DiffServ, the header of each packet may include a DiffServ Code Point (DSCP) marker that indicates a grade of service (GoS) for a stream. Nodes of the network apply the grade of service 
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Le Faucheur’s teachings into D1.  The suggestion/motivation would have been to reserve network resources to support the communication session as suggested by Le Faucheur.
 	Regarding claim 10, the combined teachings of D1 and Le Faucheur disclose the base station of claim 9, wherein the transport level packet marking is performed in the IP header for the uplink data on a per quality of service (QoS) flow basis (see D1, session 5.7.1, 6.2.3, page 77, e.g., the User plane function (UPF) performs transport level packet marking in the uplink and downlink, e.g. setting a DiffServ Code point and transmits PDUs of a PDU session in a single tunnel between 5GC and the AN, and the SMF provides the QFI together with the QoS profile containing the QoS parameters of the QoS flow to the AN and performs session management, e.g. session establishment, modify and release, including tunnel maintaining between the UPF and AN node).  	
 	Regarding claim 12, the combined teachings of D1 and Le Faucheur disclose the base station of claim 9, wherein the uplink data is transmitted to the UPF entity over an N3 tunnel (see D1, session 5.7.1, page 56, e.g., (R)AN transmits the PDUs over N3 tunnel towards UPF). 	
 	Regarding claim 13, D1 discloses a user plane function (UPF) entity in a wireless communication system, the UPF entity comprising: a transceiver; and a controller coupled with the transceiver and configured to:  receive, from a session management function (SMF) entity, information on transport level packet marking for downlink data for a terminal (see D1, session 
 	However, D1 do not expressly disclose wherein the information includes a differentiated services code point (DSCP) value; performing the transport level packet marking in an internet protocol (IP) header for the uplink data based on DSCP value received from the SMF entity.
 	Le Faucheur discloses the above recited limitations (see Le Faucheur, Fig. 3, p. [0047], e.g., Network control platform 202 may represent a point of a network where management and control functions are implemented. Example functions may include, for example, authenticated functions, session management functions, quality of service functions, mobility management functions, other functions, or a combination of the preceding, and p. [0019], e.g., System 10 may include network service providers that offer different levels of service to different streams. As an example, the IETF Differentiated Services (DiffServ) technology may be used. According to DiffServ, the header of each packet may include a DiffServ Code Point (DSCP) marker that indicates a grade of service (GoS) for a stream. Nodes of the network apply the grade of service according to the marker, and p. [0021], e.g., a flow that provides a particular quality of service 
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Le Faucheur’s teachings into D1.  The suggestion/motivation would have been to reserve network resources to support the communication session as suggested by Le Faucheur.
 	Regarding claim 14, the combined teachings of D1 and Le Faucheur disclose the UPF entity of claim 13, wherein the transport level packet marking is performed on a per quality of service (QoS) flow basis (see Le Faucheur, p. [0019-0021], e.g., a flow that provides a particular quality of service (QoS) may be established to allow system 10 to provide differentiated grades of service. To establish a flow that provides a particular quality of service, a sender may send path messages describing quality of service conditions for the flow). 
 	Regarding claim 16, the combined teachings of D1 and Le Faucheur disclose the UPF entity of claim 13, wherein the downlink data is transmitted to the base station in a tunnel between the UPF entity and the base station (see D1, session 5.7.1, page 56, e.g., (R)AN transmits the PDUs over N3 tunnel towards UPF).  	
 	Regarding claim 17, D1 discloses a method performed by a terminal in a wireless communication system, the method comprising: generating uplink data of the terminal (see session, 5.7.1, page 54, e.g., the UE performs the classification and marking of UL User plane traffic, i.e. the association of uplink traffic to QoS flows, based on QoS rules. These rules may be explicitly signaled over NI (at POU Session establishment or QoS flow establishment), pre-configured in the UE or implicitly derived by UE from reflective QoS. A QoS rule contains a QoS rule identifier, the QFI of the QoS flow, and a QoS flow template); and  transmitting, to a 
 	However, D1 do not expressly disclose wherein the information includes a differentiated services code point (DSCP) value; performing the transport level packet marking in an internet protocol (IP) header for the uplink data based on DSCP value received from the SMF entity.
 	Le Faucheur discloses the above recited limitations (see Le Faucheur, Fig. 3, p. [0047], e.g., Network control platform 202 may represent a point of a network where management and control functions are implemented. Example functions may include, for example, authenticated functions, session management functions, quality of service functions, mobility management functions, other functions, or a combination of the preceding, and p. [0019], e.g., System 10 may 
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Le Faucheur’s teachings into D1.  The suggestion/motivation would have been to reserve network resources to support the communication session as suggested by Le Faucheur.
 	Regarding claim 18, the combined teachings of D1 and Le Faucheur disclose the method of claim 17, wherein the transport level packet marking is performed in the IP header for the uplink data on a per quality of service (QoS) flow basis (see Le Faucheur, p. [0019-0021], e.g., a flow that provides a particular quality of service (QoS) may be established to allow system 10 to provide differentiated grades of service. To establish a flow that provides a particular quality of service, a sender may send path messages describing quality of service conditions for the flow).  	Regarding claim 20, the combined teachings of D1 and Le Faucheur disclose the method of claim 17, wherein the uplink data is transmitted to the UPF entity over an N3 tunnel (see D1, session 5.7.1, page 56, e.g., (R)AN transmits the PDUs over N3 tunnel towards UPF). 
 	Regarding claim 21, D1 discloses a terminal (e.g., UE) in a wireless communication system, the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to: generate uplink data of the terminal (see session, 5.7.1, page 54, e.g., The UE 
 	However, D1 do not expressly disclose wherein the information includes a differentiated services code point (DSCP) value; performing the transport level packet marking in an internet protocol (IP) header for the uplink data based on DSCP value received from the SMF entity.

	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Le Faucheur’s teachings into D1.  The suggestion/motivation would have been to reserve network resources to support the communication session as suggested by Le Faucheur.
 	Regarding claim 22, D1 discloses the terminal of claim 21, wherein the transport level packet marking is performed on a per quality of service (QoS) flow basis (see Le Faucheur, p. [0019-0021], e.g., a flow that provides a particular quality of service (QoS) may be established to allow system 10 to provide differentiated grades of service. To establish a flow that provides a particular quality of service, a sender may send path messages describing quality of service conditions for the flow). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477